          Case 1:19-cv-05271-RA Document 22 Filed 04/17/20 Page 1 of 4


                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT
                                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED: 4/17/2020

THERIN B. MCKNIGHT,

                             Plaintiff,
                                                              No. 19-CV-5271 (RA)
                        v.
                                                                      ORDER
N.A.I.C.A.; GREG MOLY; and LUCY
SANCHEZ,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On September 24, 2019, Defendants filed a motion to dismiss Plaintiff’s complaint. The

Court granted Plaintiff two extensions to respond to the motion to dismiss. Dkt. 16, 18. On

December 30, 2019, noting that it had yet to receive Plaintiff’s response, the Court ordered that

Plaintiff file either a response to the motion or a letter indicating that he does not intend to file

one, in which case the Court will deem the motion fully briefed and take it under submission.

Dkt. 19. On January 15, Plaintiff wrote to the Court, requesting a third extension, until February

5, 2020, to respond to the motion to dismiss. To date, however, the Court has not received

Plaintiff’s response.

       Accordingly, no later than May 8, 2020, Plaintiff shall file a response to Defendants’

motion or a letter indicating that he does not intend to file a response. If Plaintiff intends to

pursue this action but not file a response, the Court will deem the motion fully briefed and take it

under submission. See McCall v. Pataki, 232 F.3d 321, 322-23 (2d Cir. 2000). However, if

Plaintiff does not respond to this Order, then the Court will dismiss this action for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b). Defendants shall promptly mail

Plaintiff a copy of this Order.
           Case 1:19-cv-05271-RA Document 22 Filed 04/17/20 Page 2 of 4



         In light of the current global health crisis, Plaintiff must submit his filings by e-mail to

 Temporary_Pro_Se_Filing@nysd.uscourts.gov.           Plaintiff is also encouraged to consent to

 receive all court documents electronically. A consent to electronic service form is attached to

 this Order, as well as available on the Southern District’s website. This information is also

 available in the Court’s Emergency Individual Rules & Practices In Light of COVID-19.

 SO ORDERED.

Dated:     April 17, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                  2
             Case 1:19-cv-05271-RA Document 22 Filed 04/17/20 Page 3 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
             Case 1:19-cv-05271-RA Document 22 Filed 04/17/20 Page 4 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
